Citation Nr: 1209124	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  98-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as a low back condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973 and from February 1975 to February 1978.  This case arises from October 1996 and subsequent rating decisions of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO).

In an April 1999 decision, the Board, in pertinent part, granted service connection for right ear hearing loss and remanded the issue of entitlement to service connection for a skin disability, to include xerosis and pruritis. 

In a June 2002 rating decision, the RO denied the Veteran's service connection claims for a psychiatric disability, to include posttraumatic stress disorder and for a back disability.  It also denied a compensable evaluation for right ear hearing loss, and determined that new and material evidence had not been received to reopen a service connection claim for headaches. 

In March 2005, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in Washington, D.C.  A transcript of that hearing is of record and has been reviewed. 

In May 2005, the Board reopened the issue of entitlement to service for headaches, and remanded the other issues on appeal for further development. 

In February 2007, the Board granted service connection for a skin disability, and an acquired psychiatric disability; denied an increased rating for right ear hearing loss; and remanded the issues of entitlement to service connection for a lumbar spine disability and headaches for further development. 

In a February 2008 rating decision, the RO granted service connection for migraine headaches.  Because the Veteran was awarded a complete grant of the benefit sought with respect to that matter, it is not currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the only issue that remains on appeal is entitlement to service connection for a lumbar spine disability. 

In a January 2009 decision, the Board denied the Veteran's service connection claim for a lumbar spine disability.  The Veteran subsequently filed a timely appeal of the Board's January 2009 decision with the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court vacated the January 2009 Board decision and remanded it for further action consistent with the Joint Motion.  The requested development has been completed, and the appeal has been returned to the Board for further review. 


FINDING OF FACT

A clear preponderance of the evidence is against a finding that chronic low back disability, including lumbar spine degenerative disc disease and spondylolisthesis, had clinical its onset in service, that arthritis was manifested within the first post service year or that low back disability is otherwise related to active service.  


CONCLUSION OF LAW

A lumbar spine disability, claimed as a low back condition, was not incurred or aggravated due to active service, nor may arthritis be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the 

application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present case, the Veteran was provided with the notice required by the VCAA by letters dated in March 2001, March 2002, March 2004, May 2005, September 2005, and April 2007.  These letters informed the Veteran of what evidence was required to substantiate the service connection claim, and the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how effective dates and disability ratings are assigned.  See Dingess, supra.  Although portions of this notice were not provided until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as his claim has been readjudicated after he received the final portions of the required notice and had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The claims folder contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's contentions.  The Veteran was afforded a VA medical examination in conjunction with this claim, and he testified at a Central Office hearing in March 2008.  As suggested by the November 2009 Joint Motion, an addendum to the VA examination was obtained in October 2010 in which the examiner clarified her opinion and provided reasons and bases for her conclusions.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 


Service Connection Claim for a Lumbar Spine Disability

The Veteran contends that he has developed a lumbar spine disability due to active service.  He argues that a 1975 fall from an armored personnel carrier either caused a back disability or aggravated a pre-existing congenital disability.  He states that he was serving as a medic at the time of the injury and sought treatment from his clinic, but that this was not recorded. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Here, medical evidence confirms that the Veteran has a lumbar spine disability, thereby satisfying the first element of the service connection claim.  

Regarding the Veteran's claim to have sustained a back injury due to a 1975 fall from an armored personnel carrier, the Board notes that he is both competent to report the fall and subsequent back pain.  There is also no basis to doubt the Veteran's credibility as to the fall.  Therefore, the second element of service connection has also been satisfied.  

However, the Board will find that the evidence does not establish a nexus between the Veteran's current back disability and his reported injury during active service.  The preponderance of the medical evidence is against a finding of such a relationship based on the medical opinions that have been offered.  In the alternative, the medical evidence does not show a continuity of symptomatology between the injury in service and the current disability, and the Board will find that the Veteran's statements lack the credibility required to establish such continuity.  

First, the Board will review the medical opinions that have been offered regarding the possibility of a relationship between the Veteran's current disability and the injury he sustained during active service.  Two doctors have offered such an opinion.  

In a July 2006 letter, the Veteran's VA primary care physician concluded that the Veteran should be service connected for his chronic low back pain.  He stated that the Veteran has spondylolisthesis that was documented by radiographic studies.  As the condition was congenital, the physician stated it must have been present at the time of the Veteran's active military service.  The doctor concluded that it was highly likely that the Veteran's fall from the armored personnel carrier exacerbated his spondylolisthesis.  

On the other hand, a September 2007 VA examiner reviewed the July 2006 letter and the opinion that spondylolisthesis was congenital, was present during active service, and exacerbated by the Veteran's fall.  This examiner noted that the literature provides evidence that spondylolisthesis can be congenital.  However, while acknowledging that this is a possibility, she notes the service medical records did not document any evaluation for back pain following an injury or any other cause, and there were no lumbar X-ray studies.  The claims folder was silent for back problems until 1995, at which time the Veteran reported upper and not lower back problems.  The examiner concluded that "[i]t would be mere speculation, based on the present evidence and the absence of evidence to make a statement whether the veteran's current lumbar spine condition is related to military service." 

An addendum to the September 2007 examination report was obtained from the same VA examiner in October 2010.  She noted that all eight volumes of the claims folder were reviewed prior to formulating her opinion, including post-service treatment records from 1998 and 2000, the July 2006 opinion, and her prior examination in September 2007.  The examiner describes her review of the service treatment records; an October 1995 VA examination; private medical records dating from 1991; records from the Social Security Administration (SSA); and VA treatment records.  She noted that the Veteran had been diagnosed with lumbar spine degenerative disc disease and spondylolisthesis.  She again referenced the July 2006 letter and the opinion that spondylolisthesis was congenital, was present during active service, and was exacerbated by the Veteran's fall.  The examiner stated that the literature provides evidence that spondylolisthesis can be congenital.  However, the service treatment records were negative for evidence of a fall or injury to the low back.  The records were silent for any complaints of back problems until 1995, and this concerned the upper and not lower back.  She noted that it was not until 1998 that there was documentation of low back pain, and that the Veteran then suffered a work related injury to his lower back in 2000.  Based on this evidence, it was less likely than not that the Veteran's current lumbar spine disability was related to military service.  

Initially, the Board notes the July 2006 opinion that the Veteran's disability is in part congenital raises certain matters that must be addressed.  By regulation, congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, the VA General Counsel has drawn a distinction between congenital defects and congenital diseases.  Service-connection may be granted for diseases of congenital, developmental or familial origin.  In the instant cases, service connection is warranted if there is a superimposed disease or injury.  The opinion used the example of pes cavus, which is a congenital condition of the foot for which service connection can be established if it is aggravated during service.  VAOPGCPREC 82-90.  If follows that service connection for spondylolisthesis may be established if a superimposed disease or injury occurred during service.  

After weighing the two medical opinions, the Board finds that the preponderance of the evidence indicates that the Veteran did not sustain a superimposed disease or injury during active service.  The July 2006 opinion merely states that it was highly likely that the Veteran's fall from the armored personnel carrier exacerbated his spondylolisthesis without providing any reasons or bases for this conclusion.  This examiner never addresses or explains the finding of a normal spine on the Veteran's February 1978 discharge examination, the lack of tenderness on palpation of the lower back and other normal findings on the October 1995 VA examination, or discuss the relevance of the work injury sustained by the Veteran in 2000.  In contrast, all of these matters were noted and addressed in the October 2010 addendum to the July 2007 VA examination.  After this evidence was considered, the examiner found it less likely than not that the Veteran's current lumbar spine disability was related to military service.  In view of the detailed record review outlined in the report and the reasons and bases that were provided based on this review, the Board finds this to be the more persuasive opinion.  Therefore, the preponderance of the evidence is against a nexus between the Veteran's current back disability and an injury in service based on medical opinion.  

In reaching this decision, the Board acknowledges the Veteran's sincere belief that he has developed a chronic back disability as a result of his injury in service.  The Board also notes the Veteran's statements that he served as a medic and it follows he must have some degree of medical training.  However, there is no evidence that the Veteran -has the expertise to diagnose or determine the etiology of orthopedic disease.  Even physicians, who have specialized training, require x-rays and other diagnostic tools to identify, diagnose and determine the etiology of spinal disease.  

In regards to a nexus based on continuity of symptomatology, the Board further finds that this is not established by the record.  There is no medical evidence to show complaints or treatment for a low back disability during the period between the Veterans' 1978 discharge from service and the initial low back treatment in 1998.  

The Board acknowledges that the absence of medical evidence of treatment is not definitive, and that continuity of symptomatology may still be established based on the Veteran's testimony and statements.  The Veteran is competent to report that he has experienced back pain.  

However, the Board must find that the Veteran's reports of more or less continuous back pain since his 1975 injury are not credible.  This is because his statements are contradicted on several occasions by the record.  

The Veteran did report a history of back pain on the June 1973 Report of Medical History obtained upon discharge from his first period of service.  There was no explanation of this notation in the report, and the spine was normal on a physical examination conducted at that time.  

However, the Veteran reports on several occasions that the injury to his back occurred in 1975, which was during his second period of service.  He denied a history of back pain on the February 1978 Report of Medical History obtained upon discharge from this period of service, and the spine was normal on examination.  The Board notes that if the Veteran had been experiencing regular back pain since the 1975 injury, it is likely that he would have reported it at that time.  

Similarly, the Veteran was provided a VA examination pertaining to his complaints of pain in the upper back and shoulders in October 1995.  Not only did he fail to report a history of low back pain, the examiner specifically noted that the lower back was midline without muscle spasm or tenderness.  Pain of the upper back and scapulae was included as an impression.  The Board believes that if the Veteran had an ongoing chronic low back disability as a result of the 1975 injury, it would have been reported or demonstrated upon this examination.  

The initial post service evidence of low back pain is found in January 1998 private medical records.  However, these records specifically state that the Veteran had been experiencing low back pain for two weeks.  This history would have come from the Veteran, and there is no reference to any previous history of low back pain or to any ongoing problem.  

Finally, the medical evidence shows that the Veteran sustained a work related injury to his low back in 2000.  The Veteran provided a description of this injury on at least two separate occasions in the records.  At no point does the Veteran refer to a previous injury or a history of pain.  The record contains private treatment records dating for many years after 2000.  On every occasion in which the history of the Veteran's back pain is noted, it is said to have begun in 2000.  SSA records also state the Veteran's back problems began in 2000, and an October 2002 report completed by the Veteran states that his back pain began in October 1998.  

Basically, the records show that the Veteran had at least four opportunities to report ongoing back pain or a history of an injury since his 1975 fall.  He did not do so on any occasion, and in fact denied low back pain or stated it began long after service.  The Veteran's claim that he has experienced ongoing back pain since 1975 is contradicted by statements and information he has previously provided.  Therefore, his statements as to ongoing back pain since 1975 are not credible, and may not be used to establish continuity of symptomatology.  

Therefore, as the preponderance of the evidence is against a finding of a nexus between the Veteran's fall in service and his current back disability based on either medical opinion or continuity of symptomatology, the third and final element of service connection is not established.  Therefore, entitlement to service connection for a low back disability is not warranted.  


ORDER

Entitlement to service connection for a lumbar spine disability, claimed as a low back condition, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


